Case: 12-14628   Date Filed: 01/28/2014   Page: 1 of 5


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                       ___________________________

                               No. 12-14628
                           Non-Argument Calendar
                       ___________________________

                  D.C. Docket No. 3:06-cr-00211-TJC-TEM-1


UNITED STATES OF AMERICA,
                                                                 Plaintiff-Appellee,

                                    versus

TONY HENDERSON,
a.k.a. Hollywood,
                                                           Defendant-Appellant.
                       ___________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                      ___________________________

                              (January 28, 2014)

Before PRYOR, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

     Tony Henderson, a former federal prisoner and current convicted felon,

appeals from the district court’s denial of his motion for return of property,
                 Case: 12-14628   Date Filed: 01/28/2014   Page: 2 of 5


namely, nineteen firearms that he voluntarily surrendered to the United States.

After review of the parties’ briefs and the record, we affirm.

      Mr. Henderson, who was once a United States Border Patrol Agent, was

charged with, among other crimes, the distribution of marijuana, in violation of 21

U.S.C. § 841(a)(1).      On June 9, 2006, two days after he was arrested, Mr.

Henderson voluntarily surrendered nineteen firearms to the Federal Bureau of

Investigation.     Though Mr. Henderson’s conditions of bond required him to

surrender “law enforcement firearms and credentials,” D.E. 8 at 2, Mr. Henderson

maintained that he surrendered the nineteen personal firearms to the FBI for

“safekeeping as a condition of the bond” because “the judge felt that [he] was a

suicide risk.” D.E. 182 at 11.      Mr. Henderson eventually pled guilty to the

narcotics charge, and he became a convicted felon upon his adjudication of guilt on

December 6, 2007.

      The FBI refused to return the firearms after Mr. Henderson proposed to

transfer them to a purported buyer in 2008, and another in 2009. Mr. Henderson

moved the district court under Fed. R. Crim. P. 41(g) to allow him to transfer

ownership to the 2009 buyer or to his wife. The magistrate judge, relying on 18

U.S.C. § 922(g) and our decision in United States v. Howell, 425 F.3d 971 (11th

Cir. 2005), recommended denial of the motion because Mr. Henderson was a




                                          2
                Case: 12-14628        Date Filed: 01/28/2014       Page: 3 of 5


convicted felon. The district court adopted the recommendation, and denied Mr.

Henderson’s Rule 41 motion. This appeal followed.

       In Howell, we affirmed the denial of a convicted felon’s Rule 41 motion for

return of firearms because § 922(g) made the felon unable to possess the firearms

(actually or constructively) lawfully. See 425 F.3d at 976-77 (citing United States

v. Felici, 208 F.3d 667, 670 (8th Cir. 2000)).

       We review questions of law dealing with the district court’s denial of a Rule

41(g) motion de novo, and we review findings of fact for clear error. See Howell,

425 F.3d at 973. A Rule 41(g) movant must show a possessory interest in the

property held by the government, and because a Rule 41(g) motion is one in

equity, courts will weigh “all equitable considerations in order to make a fair and

just decision.” Id. As a result, a Rule 41(g) movant must come to the court with

clean hands. See id.

       On appeal, Mr. Henderson raises the same arguments he presented to the

district court.1 He argues that the FBI’s failure to provide him, and his wife and

family, with any notice of his disqualification of firearm ownership as a felon prior

to his adjudication of guilt affords him relief legally and equitably. Mr. Henderson


1
        Mr. Henderson also argues, for the first time on appeal, that several of the nineteen
firearms are not covered by 18 U.S.C. § 922(g). We do not address this argument because he did
not present it below. See Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998)
(“Pro se pleadings are held to a less stringent standard than pleadings drafted by attorneys. . . .
But, issues not raised below are normally deemed waived.”) (citations omitted).

                                                3
              Case: 12-14628     Date Filed: 01/28/2014   Page: 4 of 5


argues that Howell does not apply because in that case the government provided

the defendant with notice of seizure by including the word “seized” on the

defendant’s property receipt. Mr. Henderson invites us instead to rely on cases

from other circuit and district courts which afforded defendants relief under

circumstances he argues are similar to his. See Appellant’s Br. at 10-11 (citing

Cooper v. Greenwood, 904 F.2d 302 (5th Cir. 1990); United States v. Miller, 588

F.3d 418 (7th Cir. 2009); United States v. Zaleski, 686 F.3d 90 (2d Cir. 2012);

United States v. Brown, 754 F. Supp. 2d 311 (D.N.H. 2010)).

      We decline this invitation because, like the district court, we find that our

decision in Howell controls. We denied Rule 41 relief in Howell because of the

concern with courts violating 18 U.S.C. § 922(g) by delivering actual or

constructive possession of firearms to a convicted felon. The method in which the

government obtained the firearms was immaterial. See Howell, 425 F.3d at 976-

977. The fact that the government acquired Mr. Henderson’s firearms because of a

voluntary surrender pursuant to a judge’s concern for his safety does not alleviate

the concern that by granting Mr. Henderson actual or constructive possession of a

firearm, a court would violate § 922(g). See id. at 976 (“Requiring a court to return

firearms to a convicted felon would not only be in violation of federal law, but

would be contrary to the public policy behind the law.”). Similarly, we see no

reason to hold in this case that the FBI was required to provide notice to Mr.

                                         4
              Case: 12-14628       Date Filed: 01/28/2014   Page: 5 of 5


Henderson about § 922(g), as Mr. Henderson acknowledged in his plea agreement

that as a felon he would be deprived of the right to possess firearms. See D.E. 128

at 8.

        Further, Mr. Henderson’s equitable argument rings hollow. We held in

Howell that a defendant convicted of a drug offense had unclean hands to demand

return of his firearms even though, as with Mr. Henderson, that defendant did not

use those firearms in furtherance of his offense. See Howell, 425 F.3d at 974.

        In sum, because Mr. Henderson cannot possess firearms as a convicted

felon, and because he seeks equitable relief with unclean hands, we affirm the

denial of his Rule 41(g) motion.

        AFFIRMED.




                                           5